internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-144083-02 date date trust donor a b c d d1 d2 charity charity bank dear this letter responds to the letter dated date and subsequent correspondence submitted on behalf of the trust by its authorized representative requesting certain rulings regarding the proposed termination of the trust plr-144083-02 the information submitted states that the trust was created on d1 by the donor and was intended to qualify as a charitable_remainder_unitrust crut under sec_664 of the internal_revenue_code the current trustees of the trust are charity and bank the trustees donor was the initial beneficiary of the trust with a right to receive the unitrust_amount as defined in the trust for life after the death of donor the unitrust_amount is divided between two shares as defined in a formula provided in the trust the first share is payable to a for life then to b for life then to c for life then to d for life the second share is payable to c for life then to d for life then to a for life then to b for life however all unitrust payments must terminate no later than the twentieth anniversary of the death of the donor upon the earlier of the twentieth anniversary of the death of the donor or the death of the last of a b c and d the trust will terminate and the trust property will be distributed to charity and charity in the proportions set forth in the trust the donor retained a power under the trust to terminate the interest of any of a b c or d the donor died on d2 donor’s will included an exercise of the power resulting in the termination of the interests of c and d a b bank charity both as a trustee and a remainder beneficiary and charity have agreed that the trust should be terminated the trustees propose to determine the actuarial value of the income interests of a and b and the remainder interests of charity and charity pursuant to sec_7520 and distribute trust assets equal to such values to the beneficiaries at the termination of the trust the distributions will be made in lump sums equal to the respective value of the beneficiaries’ interest as of the date of termination the values will be determined using the discount rate in effect under sec_7520 on the date of termination and using the methodology under sec_1_664-4 of the income_tax regulations for valuing interests in cruts any distribution of assets in_kind will be made in a pro-rata manner the termination procedure will comply with applicable state law which is represented as permitting early termination of a charitable_trust upon the petition of the trustee of such trust with the appropriate state court the trustees represent that the termination will be made only upon such petition to the appropriate court by the trustees and pursuant to an order of such court approving such termination a’s physician is represented as being a specialist in neurology has been practicing medicine for twenty-seven years and has been a’s physician for eight years the physician has recently conducted a physical examination of a and has signed an affidavit under penalties of perjury that to the best of the physician’s knowledge and belief a has no medical_condition that is expected to result in a shorter longevity than that set forth in the regulations for a person of a’s age b’s physician is represented as being a specialist in obstetrics and gynecology has been practicing medicine for eight years and has been b’s physician for one year the physician has recently conducted a physical examination of b and has signed an affidavit under penalties of perjury that to the best of the physician’s knowledge and plr-144083-02 belief b has no medical_condition that is expected to result in a shorter longevity than that set forth in the regulations for a person of b’s age a and b have also signed affidavits under penalties of perjury that to the best of their knowledge and belief they have no medical conditions that are expected to result in a shorter longevity than that set forth in the regulations for persons of their ages sec_61 of the code provides that gross_income includes gains derived from dealings in property sec_507 provides that except as provided in sec_507 a private_foundation may terminate its private_foundation_status only under the specific rules set forth in sec_507 sec_507 provides for the imposition of a termination_tax on certain private_foundation terminations described in sec_507 sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of any property received sec_1001 provides that the entire amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1001 provides that in determining gain_or_loss from the sale_or_other_disposition of a term_interest_in_property the portion of the adjusted_basis of such interest which is determined pursuant to sec_1015 to the extent that such adjusted_basis is a portion of the entire adjusted_basis of the property shall be disregarded under sec_1001 a term_interest_in_property includes an income_interest in a_trust sec_1001 provides that the general_rule of sec_1001 does not apply to a sale_or_other_disposition which is part of a transaction in which the entire_interest in property is transferred to any person or persons sec_1015 provides that if property was acquired after date by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased by the amount of gain or decreased by the amount of loss recognized to the grantor on such transfer sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation plr-144083-02 sec_4941 provides that the term self-dealing means any direct or indirect transfer to or for the use by or the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 provides that the term disqualified_person with respect to a private_foundation includes a substantial_contributor to the foundation including the creator of a_trust a family_member of a substantial_contributor including children and foundation_manager including a trustee sec_4946 together with sec_4946 defines the term disqualified_person to include a spouse of a substantial_contributor among others sec_4947 provides generally that split-interest_trusts are subject_to the provisions of sec_507 sec_4941 and sec_4945 in the same manner as if such trusts were private_foundations but under sec_4947 not with respect to any amounts payable under the terms of such trusts to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 sec_1_1001-1 of the income_tax regulations provides that for purposes of determining the gain_or_loss from the sale_or_other_disposition of a term_interest_in_property a taxpayer shall not take into account that portion of the adjusted_basis of such interest that is determined pursuant to sec_1015 relating to the basis_of_property acquired by gift or by a transfer in trust to the extent that such adjusted_basis is a portion of the adjusted uniform basis of the entire property as defined in sec_1_1014-5 sec_1_1014-5 defines the term adjusted uniform basis as the uniform basis of the entire property adjusted as required by sec_1016 and sec_1017 on the date of sale_or_other_disposition of any interest in the property sec_1_1015-1 provides that property acquired by gift has a single or uniform basis although more than one person may acquire an interest in such property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 however the value of the proportionate parts of the uniform basis represented for instance by the respective interests of the life_tenant and remainderman are adjustable to reflect the change in the relative values of such interests on account of the lapse of time the portion of the basis attributable to an interest at the time of its sale_or_other_disposition shall be determined under the rule provided in sec_1_1014-5 in determining gain_or_loss from the sale_or_other_disposition after date of a term_interest_in_property as defined in sec_1_1001-1 the adjusted_basis of which is determined pursuant or by reference to sec_1015 that part of the adjusted uniform basis assignable under the rules of sec_1_1014-5 to the interest sold or otherwise_disposed_of shall be disregarded to the extent and in the same manner provided by sec_1001 and sec_1_1001-1 sec_53_4947-1 of the foundation and similar excise_taxes regulations provides that under sec_4947 sec_4941 does not apply to any amounts payable under the terms of a split-interest trust to income beneficiaries unless plr-144083-02 a deduction was allowed under sec_170 sec_2055 or sec_2522 with respect to the income_interest of such beneficiary sec_53_4947-1 provides that sec_507 does not apply to payments to an income_beneficiary of a_trust that are considered payable under the terms of such trust and directed by the terms of the governing instrument of the trust and not discretionary with the trustee revrul_72_243 1972_1_cb_233 provides that the sale of an income_interest in a_trust is a sale of a capital_asset within the meaning of sec_1221 and sec_1222 the holding_period for purposes of determining whether gain_or_loss from the disposition of an income_interest is long-term or short-term commences on the date the taxpayer first held such interest as a crut under sec_664 the trust is a split-interest trust described in sec_4947 and therefore subject_to sec_4941 which imposes an excise_tax on acts of self-dealing a and b are disqualified persons with respect to the trust under sec_4946 because they are members of the family of the substantial_contributor because the trust is a split-interest trust it is treated as a private_foundation under sec_4947 a critical question is whether early termination may be expected to result in a greater allocation of the trust’s assets to the income beneficiaries to the detriment of the charitable beneficiaries than a non-early termination the trust’s proposed allocation method is reasonable if the income beneficiaries have no knowledge of medical conditions or other circumstances likely to result in a shorter life expectancy than that predicted by the actuarial_tables otherwise an early termination would tend to deprive the charitable beneficiaries of their benefit and would be inconsistent with the charitable deduction allowed to the donor of the trust we conclude that the proposed termination of the trust will not constitute a direct or indirect act of self-dealing within the meaning of sec_4941 because of all of the following circumstances state law allows the early termination all beneficiaries favor the early termination the trustees will use the regulations’ formula for determining the present values of the income and remainder interests in a charitable_remainder_trust the income beneficiaries’ physicians have conducted examinations of the income beneficiaries and stated under penalty of perjury that they find no medical conditions expected to result in shorter-than-average longevity under sec_1_72-9 the income beneficiaries have signed similar statements and any distribution of assets in_kind will be made in a pro-rata manner sec_507 provides for the imposition of a termination_tax on certain private_foundation terminations described in sec_507 sec_507 does not apply however to payments to an income_beneficiary of a_trust that are considered payable under the terms of such trust and directed by the terms of the governing instrument of the trust and not discretionary with the trustee see sec_53_4947-1 as discussed above the payments to the income beneficiaries as the result of the proposed termination should be viewed as payable under the terms of the trust in addition the proposed early plr-144083-02 termination will not result in a greater allocation of the trust assets to the income beneficiaries to the detriment of the charitable_remainder beneficiaries than a non- early termination and is not discretionary with the trustees the proposed allocation method is reasonable because the income beneficiaries and their physicians have no knowledge of medical conditions or other circumstances likely to result in shorter life expectancies than those predicted by the actuarial_tables therefore we additionally conclude that the trust is permitted to terminate early without resulting in the imposition of termination_tax under sec_507 we further conclude as follows the life income beneficiaries are selling their interests in the trust to the remaindermen provided that the money and other_property received by the life income beneficiaries are distributed to them in accordance with their interests in the trust the amount the life interest beneficiaries will realize from the sale of their interests in the trust will be the amount of money and the fair_market_value of the property received by them pursuant to sec_1001 the portion of the adjusted uniform basis assigned to the life income beneficiaries' interests in the trust is disregarded the exception contained in sec_1001 is not applicable because the entire_interest in the trust's assets is not being sold or otherwise_disposed_of to a third party accordingly for purposes of this proposed transaction the life income beneficiaries have no bases in their interests in the trust therefore the amount of gain the life beneficiaries must recognize under sec_1001 is the amount they realize from the disposition of their interests in the trust the gain realized by the life income beneficiaries from the disposition of their interests in the trust will be long-term_capital_gain except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the proposed transaction in particular we express no opinion as to whether the trust meets the definition of a crut under sec_664 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office copies of this letter are being forwarded to the trust's authorized representatives sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
